 566DECISIONSOF NATIONAL LABORRELATIONS BOARDWorkers of America and the International Union of Electrical, Radio and MachineWorkers, CIO, in organizational activities, or (b) by actively soliciting or per-mitting solicitation of employees during working hours to join the InternationalAssociation of Machinists while refusing to permit such activities on behalf ofthe United Electrical, Radio and Machine Workers of America and the Interna-tional Union of Electrical, Radio and Machine Workers, CIO.[Recommendations omitted from publication in this volume.]KARAS & KARAS GLASS CO., INC.andLOCAL25, INTERNATIONALBROTHERHCOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA,AFL, PETITIONER.Cease No. 1-RC-737.June 6, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sidney A. Coven, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:'The Employer is one of 28firms associatedin GlassEmployersGroup of Greater Boston, Inc., herein called the Employers Group, aMassachusetts corporation, which, in behalf of its membership, bar-gains collectivelywith labor organizations with respect to theiremployees.The Petitioner seeks to sever, with the customary exclusions, a unitof drivers, warehousemen, and helpers at the Employer'sglass sales,distribution, and installation plant at South Boston, Massachusetts,from an association-wide unit of inside employees including thesecategories, among others.The Employer and Glaziers' Local No.1044, Brotherhood of Painters, Decorators & Paperhangers of Amer-ica,AFL, the Intervenor herein, contend,inter alia,that anassocia-tion-wide unit covering all members of the Employers Group is the1 In view ofour decisionherein,we find it unnecessary to consider the contention of theIntervenorherein that its current contract with the Employer operates as a bar.99 NLRB No. 86. THE HERTNER ELECTRIC COMPANY567,only appropriate unit, and that, as the Petitioner's limited unit coversonly one Employers Group member, it is therefore inappropriate:From 1932 to the formal incorporation of the Employer Groupin 1946, its members, through a committee, negotiated with the Inter-venor the terms of separate but identical contracts covering inside andoutside employees, respectively, of all members, including the Em-ployer.These contracts, so negotiated, have uniformly been ratified.by the membership and separately signed by'the individual members.Since1946 the members have continued this group bargaining-pro.cedure through the medium of the formally incorporated EmployersGroup.2On thebasisof this 20-year history of collective bargaining for allinside employees between the Intervenor and members of the Em-ployers Group, including the Employer, we find that a unit confinedonly to the truck drivers and warehousemen of the Employer is toolimited in scope to constitute an appropriate Unit .3For thisreason,.we shall dismissthe petition.OrderIT IS HEREBY ORDERED that the petition in the instant case be, and thesame hereby is, dismissed.2 An exception to this otherwise uniform bargaining pattern is noted with respect toPittsburgh Plate Glass Company,one of the Employers Group members,which, althoughIt has contracted for inside employees in the same manner as the other members, currentlycontracts with the Petitioner respecting drivers.This variance appears to be due to thefact that the operations of this member are on a larger scale and more diversified thanthose of the other employer membersCf.Furniture Employers'Council of SouthernCalifornia,Inc., and Member Employers,96 NLRB 1002.8 Bryant's Marina, Inc., etal.,92 NLRB 718, 720;Whiz Fish Products Company,94NLRB 1303,Al Laman Motors, Inc,98 NLRB 724.THEHERTNER ELECTRICCOMPANYandINTERNATIONAL UNION OFELECTRICAL, RADIO&MACHINE WORKERS,CIO,PETITIONER.CaseNo. 8-RC-1608. June 9,195°2Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Charles A. Fleming,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board 1 finds :IPursuant to the provisions of Section 3 (h) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Styles and Peterson].99 NLRB No. 85.